Exhibit 10.15

Execution Version

Wells Fargo Bank, National Association

375 Park Avenue

New York, NY 10152

Email: CorporateDerivativeNotifications@wellsfargo.com

January 25, 2019

 

To:

CONMED Corporation

525 French Road

Utica, New York 13572

Attention: General Counsel

Facsimile No.: (315) 793-8929

 

Re:

Additional Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by CONMED Corporation (“Company”) to
Wells Fargo Bank, National Association (“Dealer”) as of the Trade Date specified
below (the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. Each party further
agrees that this Confirmation together with the Agreement evidence a complete
binding agreement between Company and Dealer as to the subject matter and terms
of the Transaction to which this Confirmation relates, and shall supersede all
prior or contemporaneous written or oral communications with respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for (i) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine) and (ii) the
election of USD as the Termination Currency) on the Trade Date. In the event of
any inconsistency between provisions of that Agreement and this Confirmation,
this Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. The parties hereby agree that no Transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms.

 

Trade Date:

   January 25, 2019

Effective Date:

   The second Exchange Business Day immediately prior to the Premium Payment
Date

Warrants:

   Equity call warrants, each giving the holder the right to purchase a number
of Shares equal to the Warrant Entitlement at a price per Share equal to the
Strike Price, subject to the terms set forth under the caption “Settlement
Terms” below. For the purposes of the Equity Definitions, each reference to a
Warrant herein shall be deemed to be a reference to a Call Option.



--------------------------------------------------------------------------------

Warrant Style:

   European

Seller:

   Company

Buyer:

   Dealer

Shares:

   The common stock of Company, par value USD 0.01 per share (Exchange symbol
“CNMD”)

Number of Warrants:

   101,347. For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

Warrant Entitlement:

   One Share per Warrant

Strike Price:

   USD 114.9225. Notwithstanding anything to the contrary in the Agreement, this
Confirmation or the Equity Definitions, in no event shall the Strike Price be
subject to adjustment to the extent that, after giving effect to such
adjustment, the Strike Price would be less than USD 69.6500, except for any
adjustment pursuant to the terms of this Confirmation and the Equity Definitions
in connection with stock splits or similar changes to Company’s capitalization.

Premium:

   USD 797,400.00

Premium Payment Date:

   January 29, 2019

Exchange:

   NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges

Procedures for Exercise.

  

Expiration Time:

   The Valuation Time

Expiration Dates:

   Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 100th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date; and provided further that
if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled Expiration Date under
the

 

2



--------------------------------------------------------------------------------

   Transaction, such Scheduled Trading Day shall be deemed to be the final
Expiration Date and the Calculation Agent shall determine its good faith
estimate of the fair market value for the Shares as of the Valuation Time on
that eighth Scheduled Trading Day or on any subsequent Scheduled Trading Day, as
the Calculation Agent shall determine using commercially reasonable means.

First Expiration Date:

   May 1, 2024 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

Daily Number of Warrants:

   For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

Automatic Exercise:

   Applicable; and means that for each Expiration Date, a number of Warrants
equal to the Daily Number of Warrants for such Expiration Date will be deemed to
be automatically exercised at the Expiration Time on such Expiration Date.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”    Section 6.3(d) of the Equity
Definitions is hereby amended by deleting the remainder of the provision
following the words “Scheduled Closing Time” in the fourth line thereof.

Valuation Terms.

  

Valuation Time:

   Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:

   Each Exercise Date.

Settlement Terms.

  

Settlement Method Election:

   Applicable; provided that (i) references to “Physical Settlement” in
Section 7.1 of the Equity Definitions shall be replaced by references to “Net
Share Settlement”; (ii) Company may elect Cash Settlement only if Company
represents and warrants to Dealer in writing on the date of such election that
(A) Company is not in possession of any material non-public information
regarding Company or the Shares, (B) Company is electing Cash Settlement in good
faith and not as part of a plan or scheme to evade compliance with the federal
securities laws, and (C) the assets of Company at their fair valuation exceed
the liabilities of Company (including contingent liabilities), the capital of
Company is adequate to conduct the business

 

3



--------------------------------------------------------------------------------

   of Company, and Company has the ability to pay its debts and obligations as
such debts mature and does not intend to, or does not believe that it will,
incur debt beyond its ability to pay as such debts mature; and (iii) the same
election of settlement method shall apply to all Expiration Dates hereunder.

Electing Party:

   Company

Settlement Method Election Date:

   The third Scheduled Trading Day immediately preceding the First Expiration
Date.

Default Settlement Method:

   Net Share Settlement.

Net Share Settlement:

   If Net Share Settlement is applicable, then on the relevant Settlement Date,
Company shall deliver to Dealer a number of Shares equal to the Share Delivery
Quantity for such Settlement Date to the account specified herein free of
payment through the Clearance System, and Dealer shall be treated as the holder
of record of such Shares at the time of delivery of such Shares or, if earlier,
at 5:00 p.m. (New York City time) on such Settlement Date, and Company shall pay
to Dealer cash in lieu of any fractional Share based on the Settlement Price on
the relevant Valuation Date.

Share Delivery Quantity:

   For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date.

Net Share Settlement Amount:

   For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

Cash Settlement:

   If Cash Settlement is applicable, on the relevant Settlement Date, Company
shall pay to Dealer an amount of cash in USD equal to the Net Share Settlement
Amount for such Settlement Date.

Settlement Price:

   For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page CNMD <equity> AQR
(or any successor thereto) in respect of the period from the scheduled opening
time of the Exchange to the Scheduled Closing Time on such Valuation Date (or if
such volume-weighted average price is unavailable, the market value of one Share
on such Valuation Date, as determined by the Calculation Agent using, if
practicable, a volume-weighted average method). Notwithstanding the foregoing,
if (i) any Expiration Date is a Disrupted Day and (ii) the Calculation Agent
determines that such Expiration Date shall be an Expiration Date for fewer than
the Daily Number of Warrants, as described above, then the Settlement Price for
the relevant Valuation Date shall be the volume-weighted average price per Share
on such Valuation Date on the

 

4



--------------------------------------------------------------------------------

   Exchange, as determined by the Calculation Agent based on such sources as it
deems appropriate using a volume-weighted methodology, for the portion of such
Valuation Date for which the Calculation Agent determines there is no Market
Disruption Event.

Settlement Dates:

   As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 10(j)(i) hereof; provided that Section 9.4 of the Equity Definitions is
hereby amended by (i) inserting the words “or cash” immediately following the
word “Shares” in the first line thereof and (ii) inserting the words “for the
Shares” immediately following the words “Settlement Cycle” in the second line
thereof.

Other Applicable Provisions:

   If Net Share Settlement is applicable, the provisions of Sections 9.1(c),
9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be applicable, except
that all references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settled.” “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant.

Representation and Agreement:

   Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Dealer may be, upon delivery, subject
to restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

3.  Additional Terms applicable to the Transaction.

  

Adjustments applicable to the Transaction:

  

Method of Adjustment:

   Calculation Agent Adjustment (for the avoidance of doubt, as amended by
Section 10(h)). For the avoidance of doubt, in making any adjustments under the
Equity Definitions, the Calculation Agent may make adjustments, if any, to any
one or more of the Strike Price, the Number of Warrants, the Daily Number of
Warrants and the Warrant Entitlement; provided that the parties agree that
(x) open market Share repurchases at prevailing market prices or (y) accelerated
share repurchases, forward contracts or similar transactions (at, below or not
significantly above prevailing market prices) that are entered into in
accordance with customary, arm’s length terms for transactions of such type to
repurchase the Shares (and, in the case of this clause (y), through a dealer),
shall not be considered a Potential Adjustment Event as long as the number of
Shares so repurchased does not exceed 7% of total Shares outstanding per annum
and the aggregate number of such Shares repurchased during the term of the
Transaction does not exceed 8,443,592 Shares, as adjusted by the Calculation
Agent to account for any subdivision or combination with respect to the Shares.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 10(e) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

 

5



--------------------------------------------------------------------------------

Extraordinary Events applicable to the Transaction:

  

New Shares:

   Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting
the text in clause (i) thereof in its entirety (including the word “and”
following clause (i)) and replacing it with the phrase “publicly quoted, traded
or listed (or whose related depositary receipts are publicly quoted, traded or
listed) on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)” and (b) by
inserting immediately prior to the period the phrase “and (iii) of an entity or
person that is a corporation organized under the laws of the United States, any
State thereof or the District of Columbia that either (x) also becomes Company
under the Transaction following such Merger Event or Tender Offer” or (y) wholly
owns the Company under the relevant Transaction following such Merger Event or
Tender Offer (which Company is a corporation that is organized under the laws of
the United States, any State thereof or the District of Columbia) and fully and
unconditionally guarantees the obligations of Company under the Transaction”.

Consequence of Merger Events:

  

Merger Event:

   Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 10(h)(ii)(B) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.2 of the Equity Definitions or Section 10(h)(ii)(B) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that
Dealer may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination) for all or any portion of the Transaction.

Consequence of Tender Offers:

  

Tender Offer:

   Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 10(h)(ii)(A) of this Confirmation, Dealer may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.3 of the
Equity Definitions or Section 10(h)(ii)(A) will apply; provided, further that
(x) Section 12.1(d) of the Equity Definitions is hereby amended by replacing
“10%” with “25%” and (y) the purchase of, or right to obtain, Shares issued by
the Company in a new, primary issuance or offering by the Company (whether in
connection with capital raising, an acquisition or otherwise) shall not be a
Tender Offer.

 

6



--------------------------------------------------------------------------------

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Modified Calculation Agent Adjustment

Share-for-Combined:

   Modified Calculation Agent Adjustment

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the word “shall” in the
second line shall be replaced with “may” and the fifth and sixth lines shall be
deleted in their entirety and replaced with the words “effect on the Warrants of
such Announcement Event solely to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or the Warrants”,
and (z) for the avoidance of doubt, the Calculation Agent may determine whether
the relevant Announcement Event has had a material effect on the Transaction
(and, if so, adjust the terms of the Transaction accordingly) on one or more
occasions on or after the date of the Announcement Event up to, and including,
the Expiration Date, any Early Termination Date and/or any other date of
cancellation, it being understood that any adjustment in respect of an
Announcement Event shall take into account any earlier adjustment relating to
the same Announcement Event. An Announcement Event shall be an “Extraordinary
Event” for purposes of the Equity Definitions, to which Article 12 of the Equity
Definitions is applicable.

Announcement Event:

   (i) The public announcement by any entity of (x) any transaction or event
that, if completed, would constitute a Merger Event or Tender Offer (y) any
potential acquisition by Issuer and/or its subsidiaries where the aggregate
consideration exceeds 45% of the market capitalization of Issuer as of the date
of such announcement (an “Acquisition Transaction”) or (z) the intention to
enter into a Merger Event or Tender Offer or an Acquisition Transaction,
(ii) the public announcement by Issuer of an intention to solicit or enter into,
or to explore strategic alternatives or other similar undertaking that may
include, a Merger Event or Tender Offer or an Acquisition Transaction or
(iii) any subsequent public announcement by any entity of a change to a
transaction or intention that is the subject of an announcement of the type
described in clause (i) or (ii) of this sentence (including, without limitation,
a new announcement, whether or not by the same party, relating to such a
transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention), as
determined by the Calculation Agent. For the avoidance of doubt, the occurrence
of an Announcement Event with

 

7



--------------------------------------------------------------------------------

   respect to any transaction or intention shall not preclude the occurrence of
a later Announcement Event with respect to such transaction or intention. For
purposes of this definition of “Announcement Event,” the remainder of the
definition of “Merger Event” in Section 12.1(b) of the Equity Definitions
following the definition of “Reverse Merger” therein shall be disregarded.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position” and (iii) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption, effectiveness or promulgation of new
regulations authorized or mandated by existing statute)”.

Failure to Deliver:

   Not Applicable

Insolvency Filing:

   Applicable

Hedging Disruption:

   Applicable; provided that:   

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

8



--------------------------------------------------------------------------------

   (ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “if all of the Transaction is affected by such Hedging
Disruption or, if less than all of the Transaction is affected by such Hedging
Disruption, the portion of the Transaction so affected”.

Increased Cost of Hedging:

   Applicable

Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   100 basis points

Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   0 basis points until February 1, 2024 and 25 basis points thereafter.

Hedging Party:

   For all applicable Additional Disruption Events, Dealer; provided that when
making any determination or calculation as “Hedging Party” (but not, for the
avoidance of doubt, the making of any election it is entitled to make as
“Hedging Party”), Dealer shall be bound by the same obligations relating to
required acts of the Calculation Agent as set forth in Section 1.40 of the
Equity Definitions and this Confirmation as if the Hedging Party were the
Calculation Agent.

Determining Party:

   For all applicable Extraordinary Events, Dealer; provided that when making
any determination or calculation as “Determining Party,” Dealer shall be bound
by the same obligations relating to required acts of the Calculation Agent as
set forth in Section 1.40 of the Equity Definitions and this Confirmation as if
the Determining Party were the Calculation Agent.

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

4.  Calculation Agent.

Calculation Agent:

   Dealer. Whenever the Calculation Agent is required to act or to exercise
judgment in any way with respect to the Transaction, it will do so in good faith
and in a commercially reasonable manner. Following any determination, adjustment
or calculation by the Calculation Agent, the Hedging Party or the Determining
Party hereunder (other than, for the avoidance of doubt, the making of any
election by Hedging Party that is entitled to make as “Hedging Party”), upon a
written request by Company, the Calculation Agent, the Hedging Party or the
Determining Party, as the case may be, shall provide to Company as soon as
reasonably practicable following such

 

9



--------------------------------------------------------------------------------

   request by e-mail to the e-mail address provided by Company in such request a
written explanation and report (in a commonly used file format for the storage
and manipulation of financial data) displaying in commercially reasonable detail
the basis for such determination or calculation (including any quotations,
market data or information from internal or external sources, and any
assumptions, used in making such determination or calculation), it being
understood that the Calculation Agent, the Hedging Party or the Determining
Party, as the case may be, shall not be obligated to disclose any proprietary or
confidential models, proprietary or confidential information used by it for such
determination or calculation or any other information that is subject to
contractual, legal or regulatory obligations to not disclose such information.

 

5.

Account Details.

 

  (a)

Account for payments to Company:

 

                   Bank:    JPMorgan Chase Bank, N.A.      ABA#:    021000021   
  Acct No.:    0105636963      Beneficiary:    CONMED Corporation      Ref:   
Call Spread   

Account for delivery of Shares from Company:

To be advised

 

  (b)

Account for payments to Dealer:

ABA: 121-000-248

Wells Fargo Bank, National Association

Charlotte, NC

Internal Acct No. 01020304464228

A/C Name: WFB Equity Derivatives

Account for delivery of Shares from Dealer:

 

                   DTC Number:    2072      Agent ID:    52196     
Institution ID:    52196   

 

6.

Offices.

 

  (a)

The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

 

  (b)

The Office of Dealer for the Transaction is: Charlotte

 

7.

Notices.

 

  (a)

Address for notices or communications to Company:

 

10



--------------------------------------------------------------------------------

CONMED Corporation

525 French Road

                   Utica, New York 13572   Attention:    Todd Garner, Chief
Financial Officer   Telephone No.:    Tel: 315-624-3317   With copies to:     
Attention:    Johonna Pelletier, Treasurer   Telephone No.:    315-624-3502  
Attention:    Daniel Jonas, General Counsel   Telephone No.:    315-624-3208  
Fax No.:    315-793-8928

 

  (b)

Address for notices or communications to Dealer:

Wells Fargo Bank, National Association (“Dealer”)

375 Park Avenue

New York, NY 10152

Email: CorporateDerivativeNotifications@wellsfargo.com

For the purpose of Section 12(a) of the ISDA Master Agreement:

For notices with respect to the Transaction:

Notwithstanding anything to the contrary in the Agreement, all notices to Dealer
in connection with the Transaction are effective only upon receipt of email
message to CorporateDerivativeNotifications@wellsfargo.com

 

8.

Mutual Representations.

Each of Dealer and Company represents and warrants to, and agrees with, the
other party that:

 

  (a)

It is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (b)

It is a “qualified institutional buyer” as defined in Rule 144A under Securities
Act.

 

  (c)

(A) It is acting for its own account, and it has made its own independent
decisions to enter into the Transaction and as to whether the Transaction is
appropriate or proper for it based upon its own judgment and upon advice from
such advisers as it has deemed necessary, (B) it is not relying on any
communication (written or oral) of the other party or any of the other party’s
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from the other party or any of the
other party’s affiliates shall be deemed to be an assurance or guarantee as to
the expected results of the Transaction.

 

  (d)

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of the Agreement) to be made by it to
the other party under the Agreement or this Confirmation. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of the Agreement (but replacing in
Section 3(f) the word “Schedule” with the word “Confirmation”) and Sections 8
and 9 of this Confirmation, (ii) the satisfaction of the agreement contained in
Section 4(a)(i) or 4(a)(iii) of the Agreement or Section 10(aa) of this
Confirmation and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of the Agreement or
Section 10(aa) of this Confirmation and (iii) the satisfaction of the agreement
of the other party contained in Section 4(d) of the Agreement

 

11



--------------------------------------------------------------------------------

(but replacing in Section 3(f) the word “Schedule” with the word
“Confirmation”), except that it will not be a breach of this representation
where reliance is placed on clause (ii) above and the other party does not
deliver a form or document under Section 4(a)(iii) by reason of material
prejudice to its legal or commercial position.

 

  (e)

It is a corporation for U.S. federal income tax purposes, a U.S. person (as that
term is used in Section 1.1441-4(a)(3)(ii) of the United States Treasury
Regulations), and an exempt recipient under Section 1.6049-4(c)(1)(ii) of the
United States Treasury Regulations.

 

9.

Representations and Warranties of Company.

Company hereby represents and warrants to Dealer on the date hereof, on and as
of the Premium Payment Date and, in the case of the representations in
Section 9(d), at all times until termination of the Transaction, that:

 

  (a)

Company has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of the Transaction; such execution, delivery
and performance have been duly authorized by all necessary corporate action on
Company’s part; and this Confirmation has been duly and validly executed and
delivered by Company and constitutes its valid and binding obligation,
enforceable against Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

 

  (b)

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Company or any of its subsidiaries is a party
or by which Company or any of its subsidiaries is bound or to which Company or
any of its subsidiaries is subject, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument.

 

  (c)

No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

 

  (d)

A number of Shares equal to the Maximum Number of Shares (as defined below) (the
“Warrant Shares”) have been reserved for issuance by all required corporate
action of Company. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

 

  (e)

Company is not and, after consummation of the transactions contemplated hereby,
will not be required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

 

  (f)

Company is not, on the date hereof, in possession of any material non-public
information with respect to Company or the Shares.

 

  (g)

To the knowledge of Company, no state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent,

 

12



--------------------------------------------------------------------------------

  registration or other requirement (including without limitation a requirement
to obtain prior approval from any person or entity) as a result of Dealer or its
affiliates owning or holding (however defined) Shares; provided that Company
makes no representation or warranty regarding any such requirement that is
applicable generally to the ownership of equity securities by Dealer or any of
its affiliates solely as a result of it or any of such affiliates being a
financial institution, investment advisor or broker-dealer.

 

  (h)

Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least USD 50 million.

 

  (i)

The assets of Company do not constitute “plan assets” under the Employee
Retirement Income Security Act of 1974, as amended, the Department of Labor
Regulations promulgated thereunder or similar law.

 

10.

Other Provisions.

 

  (a)

Opinions. Company shall deliver to Dealer an opinion of counsel, dated as of the
Trade Date, with respect to (i) valid existence of Company, (ii) due
authorization, execution and delivery of this Confirmation, (iii) due
authorization of the Warrant Shares, as well as their valid issuance and
fully-paid and non-assessable status when delivered pursuant to the terms hereof
and (iv) no conflict of the Transaction with applicable federal laws of the
United States or laws of the State of New York or a list of identified
contracts. Delivery of such opinion to Dealer shall be a condition precedent for
the purpose of Section 2(a)(iii) of the Agreement with respect to each
obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Company shall, no later than the day on which Company
effects any repurchase of Shares, give Dealer a written notice of such
repurchase (a “Repurchase Notice”) if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than 25.9 million (in the case of the first such notice) or
(ii) thereafter more than 1.85 million less than the number of Shares included
in the immediately preceding Repurchase Notice. Company agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, advisors, agents and controlling persons (each, an
“Indemnified Person”) from and against any and all losses (including losses
relating to Dealer’s commercially reasonable hedging activities as a consequence
of becoming a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and reasonable expenses (including reasonable
attorney’s fees), joint or several, which an Indemnified Person actually may
become subject to, as a result of Company’s failure to provide Dealer with a
Repurchase Notice when and in the manner specified in this paragraph, and to
reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other expenses incurred (and supported by
invoices or other documentation setting forth in reasonable detail such
expenses) in connection with investigating, preparing for, providing testimony
or other evidence in connection with or defending any of the foregoing. If any
such suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against the
Indemnified Person as a result of Company’s failure to provide Dealer with a
Repurchase Notice in accordance with this paragraph, such Indemnified Person
shall promptly notify Company in writing, and Company, upon request of the
Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others Company
may designate in such proceeding and shall pay the reasonable fees and expenses
of such counsel related to such proceeding. Company shall be relieved from
liability to the extent that any Indemnified Person fails promptly to notify
Company of any action commenced against it in respect of which indemnity may be
sought hereunder to the extent Company is materially prejudiced as a result
thereof. Company shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Company agrees to

 

13



--------------------------------------------------------------------------------

  indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Company shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding contemplated by this paragraph that is in respect of
which any Indemnified Person is a party and indemnity could have been sought
hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then Company
under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any Indemnified Person at law or
in equity. The indemnity and contribution agreements contained in this paragraph
shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

  (c)

Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

 

  (d)

No Manipulation. Company is not entering into the Transaction to create actual
or apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under the Transaction to any recognized dealer in
transactions of the same type as the Transaction provided that, (i) no Event of
Default, Potential Event of Default or Termination Event will occur as a result
of such transfer and assignment and (ii) after such transfer and/or assignment,
Company shall not be required to pay the transferee or assignee of such rights
or obligations on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than the amount, if any, that Company would have been required
to pay Dealer in the absence of such transfer and/or assignment, except to the
extent such greater amount results from a Change in Tax Law occurring after the
date of such transfer and/or assignment. Dealer shall promptly notify Company of
any transfer or assignment made hereunder. If at any time at which (A) the
Section 16 Percentage exceeds 8%, (B) the Warrant Equity Percentage exceeds
14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if any
applies) (any such condition described in clauses (A), (B) or (C), an “Excess
Ownership Position”), Dealer is unable after using its commercially reasonable
efforts to effect a transfer or assignment of Warrants to a third party on
pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
Terminated Portion, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Warrants
equal to the number of Warrants underlying the Terminated Portion, (2) Company
were the sole Affected Party with respect to such partial termination and
(3) the Terminated Portion were the sole Affected Transaction (and, for the
avoidance of doubt, the provisions of Section 10(i) shall apply to any amount
that is payable by Company to Dealer pursuant to this sentence as if Company was
not the Affected Party). The “Section 16 Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any of its affiliates or any other person subject to
aggregation with Dealer for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act, or any “group” (within the meaning of Section 13
of the Exchange Act) of which

 

14



--------------------------------------------------------------------------------

  Dealer is or may be deemed to be a part beneficially owns (within the meaning
of Section 13 of the Exchange Act), without duplication, on such day (or, to the
extent that for any reason the equivalent calculation under Section 16 of the
Exchange Act and the rules and regulations thereunder results in a higher
number, such higher number) and (B) the denominator of which is the number of
Shares outstanding on such day. The “Warrant Equity Percentage” as of any day is
the fraction, expressed as a percentage, (A) the numerator of which is the sum
of (1) the product of the Number of Warrants and the Warrant Entitlement and
(2) the aggregate number of Shares underlying any other warrants purchased by
Dealer from Company, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of Company
that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion. The “Applicable Share Limit” means a number of Shares equal to
(A) the minimum number of Shares that, in Dealer’s reasonable judgment based on
the advice of counsel, could give rise to reporting or registration obligations
(except for filings on Form 13F, Schedule 13D or Schedule 13G) or other
requirements (including obtaining prior approval from any person or entity) of a
Dealer Person, or could result in an adverse effect on a Dealer Person, under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion, minus (B) 1% of the number of Shares outstanding. Notwithstanding
any other provision in this Confirmation to the contrary requiring or allowing
Dealer to purchase, sell, receive or deliver any Shares or other securities, or
make or receive any payment in cash, to or from Company, Dealer may designate
any of its affiliates to purchase, sell, receive or deliver such Shares or other
securities, or make or receive such payment in cash, and otherwise to perform
Dealer’s obligations in respect of the Transaction and any such designee may
assume such obligations. Dealer shall be discharged of its obligations to
Company to the extent of any such performance. Dealer shall notify Company of an
Excess Ownership Position with respect to which it intends to seek a transfer or
assignment promptly after becoming aware of such an Excess Ownership Position.

 

  (f)

Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, (i) an ex-dividend date for a
cash dividend occurs with respect to the Shares (an “Ex-Dividend Date”), and
that dividend differs from the Regular Dividend on a per Share basis or (ii) if
no Ex-Dividend Date for a cash dividend occurs with respect to the Shares in any
quarterly dividend period of Company, then the Calculation Agent will adjust any
of the Strike Price, Number of Warrants, Daily Number of Warrants and/or any
other variable relevant to the exercise, settlement or payment of the
Transaction to preserve the fair value of the Warrants to Dealer after taking
into account such dividend or lack thereof. “Regular Dividend” shall mean for
any calendar quarter, USD 0.20 for the first regular cash dividend or
distribution on the Shares for which the Ex-Dividend Date falls within such
calendar quarter, and zero for any other dividend or distribution on the Shares
for which the Ex-Dividend Date falls within the same calendar quarter.

 

  (g)

[Reserved]

 

  (h)

Additional Provisions.

 

  (i)

Amendments to the Equity Definitions:

 

  (A)

Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “material
economic”; and adding the phrase “or Warrants” at the end of the sentence.

 

  (B)

Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing the
words “a diluting or concentrative” with “material economic” in the fifth line
thereof, (x) adding the phrase “or Warrants” after the words “the relevant
Shares” in the same sentence, (y) replacing the words “a diluting or
concentrative” with “material economic” in the sixth to last line thereof and
(z) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in

 

15



--------------------------------------------------------------------------------

  volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing it with the phrase “(and, for the avoidance of
doubt, adjustments may be made to account solely for changes in volatility,
expected dividends, stock loan rate or liquidity relative to the relevant
Shares).”

 

  (C)

Section 11.2(e)(vii) of the Equity Definitions is hereby amended by (x) deleting
the words “a diluting or concentrative” and replacing them with the words
“material economic”, (y) adding the phrase “or Warrants” after the words “the
relevant Shares” and (z) replacing the word “event” with the words “corporate
action by the Issuer”.

 

  (D)

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) inserting
“(1)” immediately following the word “means” in the first line thereof and
(2) inserting immediately prior to the semi-colon at the end of subsection
(B) thereof the following words: “or (2) the occurrence of any of the events
specified in Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with
respect to that Issuer”.

 

  (E)

Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (x)

deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and

 

  (y)

replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

  (F)

Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x)

adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

 

  (y)

(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

 

  (G)

Section 12.9(b)(vi) of the Equity Definitions is hereby amended by:

 

  (x)

adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

 

  (y)

(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the final sentence in its
entirety and replacing it with the sentence “The Hedging Party will determine
the Cancellation Amount payable by one party to the other.”

 

  (ii)

Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction,
or, at the election of Dealer in its sole discretion, any portion of the
Transaction, shall be deemed the sole Affected Transaction; provided that if
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of

 

16



--------------------------------------------------------------------------------

  Warrants equal to the number of Warrants included in the terminated portion of
the Transaction, and (b) for the avoidance of doubt, the Transaction shall
remain in full force and effect except that the Number of Warrants shall be
reduced by the number of Warrants included in such terminated portion:

 

  (A)

A “person” or “group” within the meaning of Section 13(d) of the Exchange Act,
other than Company, its wholly owned subsidiaries and its and their employee
benefit plans, has filed a Schedule TO or any schedule, form or report under the
Exchange Act disclosing that such person has become, directly or indirectly, the
direct or indirect “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act, of the Shares representing more than 50% of the voting power of
the Shares.

 

  (B)

Consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination) as a
result of which all of the Shares would be converted into, or exchanged for,
stock, other securities, other property or assets, (II) any share exchange,
consolidation or merger of Company pursuant to which all of the Shares will be
converted into cash, securities or other property or assets or (III) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, taken as a whole, to any person other than one of Company’s wholly
owned subsidiaries. Notwithstanding the foregoing, any transaction or
transactions set forth in clause (A) above or this clause (B) shall not
constitute an Additional Termination Event if (x) at least 90% of the
consideration received or to be received by holders of the Shares, excluding
cash payments for fractional Shares, in connection with such transaction or
transactions consists of shares of common stock that are listed or quoted on any
of The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or any of their respective successors) or will be so listed or
quoted when issued or exchanged in connection with such transaction or
transactions, and (y) as a result of such transaction or transactions, the
Shares will consist of such consideration, excluding cash payments for
fractional Shares.

 

  (C)

Default by Company or any of its significant subsidiaries (as defined in Article
1, Rule 1-02 of Regulation S-X) with respect to any mortgage, agreement or other
instrument under which there may be outstanding, or by which there may be
secured or evidenced, any indebtedness for money borrowed in excess of
$50 million (or its foreign currency equivalent) in the aggregate of Company
and/or any such significant subsidiary, whether such indebtedness now exists or
shall hereafter be created (i) resulting in such indebtedness becoming or being
declared due and payable or (ii) constituting a failure to pay the principal or
interest of any such debt when due and payable at its stated maturity, upon
required repurchase, upon declaration of acceleration or otherwise (after giving
effect to any period of grace applicable thereto).

 

  (D)

A final judgment or judgments for the payment of $50 million (or its foreign
currency equivalent) or more (excluding any amounts covered by insurance) in the
aggregate rendered against Company or any of its significant subsidiaries (as
defined in Article 1, Rule 1-02 of Regulation S-X), which judgment is not
discharged, paid, waived or stayed within 60 days after (I) the date on which
the right to appeal thereof has expired if no such appeal has commenced, or
(II) the date on which all rights to appeal have been extinguished.

 

  (E)

Dealer, despite using commercially reasonable efforts, is unable or reasonably
determines, based on the advice of counsel, that it is impractical or illegal,
to hedge its exposure with respect to the Transaction or any portion thereof in
the public market without registration under the Securities Act or as a result
of any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer, so long as such policies and
procedures are applied generally to counterparties similar to Counterparty and
transactions similar to the Transaction).

 

17



--------------------------------------------------------------------------------

  (i)

No Collateral or Setoff. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Company
hereunder are not secured by any collateral. Neither party shall have the right
to set off any obligation that it may have to the other party under the
Transaction against any obligation such other party may have to it, whether
arising under the Agreement, this Confirmation or any other agreement between
the parties hereto, by operation of law or otherwise, and each party hereby
waives any such right of setoff.

 

  (j)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

 

  (i)

If (a) an Early Termination Date (whether as a result of an Event of Default or
a Termination Event) occurs or is designated with respect to the Transaction or
(b) the Transaction is cancelled or terminated upon the occurrence of an
Extraordinary Event (except as a result of (i) a Nationalization, Insolvency or
Merger Event in which the consideration to be paid to holders of Shares consists
solely of cash, (ii) a Merger Event or Tender Offer that is within Company’s
control, or (iii) an Event of Default in which Company is the Defaulting Party
or a Termination Event in which Company is the sole Affected Party other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in
Section 5(b) of the Agreement, in each case that resulted from an event or
events outside Company’s control), and if Company would owe any amount to Dealer
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Obligation”), then Company shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Company gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply, (b) Company
remakes the representation set forth in Section 9(f) as of the date of such
election and (c) Dealer agrees, in its sole discretion, to such election, in
which case the provisions of Section 12.7 or Section 12.9 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply.

 

                               

  Share Termination Alternative:    If applicable, Company shall deliver to
Dealer the Share Termination Delivery Property on the date (the “Share
Termination Payment Date”) on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or Section 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, subject to Section 10(j)(i)
below, in satisfaction, subject to Section 10(j)(ii) below, of the relevant
Payment Obligation, in the manner reasonably requested by Dealer free of
payment.   Share Termination Delivery Property:    A number of Share Termination
Delivery Units, as calculated by the Calculation Agent, equal to the relevant
Payment Obligation divided by the Share Termination Unit Price. The Calculation
Agent shall adjust the amount of Share Termination Delivery Property by
replacing any fractional portion of a security therein with an amount of cash
equal to the

 

18



--------------------------------------------------------------------------------

     value of such fractional security based on the values used to calculate the
Share Termination Unit Price (without giving effect to any discount pursuant to
Section 10(j)(i)).                                      Share Termination Unit
Price:    The value to Dealer of property contained in one Share Termination
Delivery Unit on the date such Share Termination Delivery Units are to be
delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means. In the
case of a Private Placement of Share Termination Delivery Units that are
Restricted Shares (as defined below), as set forth in Section 10(j)(i) below,
the Share Termination Unit Price shall be determined by the discounted price
applicable to such Share Termination Delivery Units. In the case of a
Registration Settlement of Share Termination Delivery Units that are Restricted
Shares (as defined below) as set forth in Section 10(j)(ii) below,
notwithstanding the foregoing, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable. The Calculation Agent shall notify
Company of the Share Termination Unit Price at the time of notification of such
Payment Obligation to Company or, if applicable, at the time the discounted
price applicable to the relevant Share Termination Units is determined pursuant
to Section 10(j)(i).   Share Termination Delivery Unit:    One Share or, if the
Shares have changed into cash or any other property or the right to receive cash
or any other property as the result of a Nationalization, Insolvency or Merger
Event (any such cash or other property, the “Exchange Property”), a unit
consisting of the type and amount of Exchange Property received by a holder of
one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency or Merger Event. If such Nationalization, Insolvency
or Merger Event involves a choice of Exchange Property to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.   Failure to Deliver:    Inapplicable   Other
applicable provisions:    If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9, 9.11 and 9.12 (as modified above) of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

 

19



--------------------------------------------------------------------------------

  (k)

Registration/Private Placement Procedures. If, in the reasonable good faith
judgment of Dealer based on the advice of counsel, following any delivery of
Shares or Share Termination Delivery Property to Dealer hereunder, such Shares
or Share Termination Delivery Property would be in the hands of Dealer subject
to any applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the sole election of
Company, unless Dealer waives the need for registration/private placement
procedures set forth in (i) and (ii) below. Notwithstanding the foregoing,
solely in respect of any Daily Number of Warrants exercised or deemed exercised
on any Expiration Date, Company shall elect, prior to the first Settlement Date
for the first applicable Expiration Date (or, if later, prior to the second
Scheduled Trading Day following the date of notification by Dealer of the need
for such settlement procedure), a Private Placement Settlement or Registration
Settlement for all deliveries of Restricted Shares for all such Expiration Dates
which election shall be applicable to all remaining Settlement Dates for such
Warrants and the procedures in clause (i) or clause (ii) below shall apply for
all such delivered Restricted Shares on an aggregate basis commencing after the
final Settlement Date for such Warrants. The Calculation Agent shall make
commercially reasonable adjustments to settlement terms and provisions under
this Confirmation to reflect a single Private Placement or Registration
Settlement for such aggregate Restricted Shares delivered hereunder.

 

  (i)

If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures for private
placements of equity securities of companies similar to Company with respect to
such Restricted Shares reasonably acceptable to Dealer; provided that Company
may not elect a Private Placement Settlement if, on the date of its election, it
has taken, or caused to be taken, any action that would make unavailable either
the exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
opinions and certificates, and such other documentation, in each case, as is
customary for private placements of similar size, all reasonably acceptable to
Dealer. In the case of a Private Placement Settlement, Dealer shall determine
the appropriate discount to the Share Termination Unit Price (in the case of
settlement of Share Termination Delivery Units pursuant to Section 10(i) above)
or premium to any Settlement Price (in the case of settlement of Shares pursuant
to Section 2 above) applicable to such Restricted Shares in a commercially
reasonable manner and appropriately adjust the number of such Restricted Shares
to be delivered to Dealer hereunder. Notwithstanding anything to the contrary in
the Agreement or this Confirmation, the date of delivery of such Restricted
Shares shall be the Exchange Business Day following notice by Dealer to Company
of such applicable discount or premium, as the case may be, and the number of
Restricted Shares to be delivered pursuant to this clause (i). For the avoidance
of doubt, delivery of Restricted Shares shall be due as set forth in the
previous sentence and not be due on the Share Termination Payment Date (in the
case of settlement of Share Termination Delivery Units pursuant to Section 10(i)
above) or on the Settlement Date for such Restricted Shares (in the case of
settlement in Shares pursuant to Section 2 above).

 

20



--------------------------------------------------------------------------------

  (ii)

If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements for comparably sized equity offerings by comparably
sized companies, all reasonably acceptable to Dealer. If Dealer, in its sole
reasonable discretion, is not satisfied with such procedures and documentation
Private Placement Settlement shall apply. If Dealer is satisfied with such
procedures and documentation, it shall sell the Restricted Shares pursuant to
such registration statement during a period (the “Resale Period”) commencing on
the Exchange Business Day following delivery of such Restricted Shares (which,
for the avoidance of doubt, shall be (x) the Share Termination Payment Date in
case of settlement in Share Termination Delivery Units pursuant to Section 10(i)
above or (y) the Settlement Date in respect of the final Expiration Date for all
Daily Number of Warrants) and ending on the Exchange Business Day on which
Dealer, acting in a commercially reasonable manner, completes the sale of all
Restricted Shares or, in the case of settlement of Share Termination Delivery
Units, a sufficient number of Restricted Shares so that the realized net
proceeds of such sales equals or exceeds the Payment Obligation (as defined
above). If the Payment Obligation exceeds the realized net proceeds from such
resale, Company shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Business Day immediately following such
resale the amount of such excess (the “Additional Amount”) in cash or in a
number of Shares (“Make-whole Shares”) in an amount that, based on the
Settlement Price on such day (as if such day was the “Valuation Date” for
purposes of computing such Settlement Price), has a dollar value equal to the
Additional Amount. The Resale Period shall continue to enable the sale of the
Make-whole Shares. If Company elects to pay the Additional Amount in Shares, the
requirements and provisions for Registration Settlement shall apply. This
provision shall be applied successively until the Additional Amount is equal to
zero. In no event shall Company deliver a number of Restricted Shares greater
than the Maximum Number of Shares.

 

  (iii)

Without limiting the generality of the foregoing, Company agrees that (A) any
Restricted Shares delivered to Dealer may be transferred by and among Dealer and
its affiliates and Company shall effect such transfer without any further action
by Dealer and (B) after the period of 6 months from the Trade Date (or 1 year
from the Trade Date if, at such time, informational requirements of Rule 144(c)
under the Securities Act are not satisfied with respect to Company) has elapsed
in respect of any Restricted Shares delivered to Dealer, Company shall promptly
remove, or cause the transfer agent for such Restricted Shares to remove, any
legends referring to any such restrictions or requirements from such Restricted
Shares upon request by Dealer (or such affiliate of Dealer) to Company or such
transfer agent, without any requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer). Notwithstanding anything to the contrary herein,
to the extent the provisions of Rule 144 of the Securities Act or any successor
rule are amended, or the applicable interpretation thereof by the Securities and
Exchange Commission or any court change after the Trade Date, the agreements of
Company herein shall be deemed modified to the extent necessary, in the opinion
of outside counsel of Company, to comply with Rule 144 of the Securities Act, as
in effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.

 

  (iv)

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

21



--------------------------------------------------------------------------------

  (l)

Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder and after taking into account any Shares deliverable to Dealer under
the letter agreement dated January 24, 2019 between Dealer and Company regarding
Base Warrants (the “Base Warrant Confirmation”), (i) the Section 16 Percentage
would exceed 8.0%, or (ii) the Share Amount would exceed the Applicable Share
Limit. Any purported delivery hereunder shall be void and have no effect to the
extent (but only to the extent) that, after such delivery and after taking into
account any Shares deliverable to Dealer under the Base Warrant Confirmation,
(i) the Section 16 Percentage would exceed 8.0%, or (ii) the Share Amount would
exceed the Applicable Share Limit. If any delivery owed to Dealer hereunder is
not made, in whole or in part, as a result of this provision, Company’s
obligation to make such delivery shall not be extinguished and Company shall
make such delivery as promptly as practicable after, but in no event later than
one Business Day after, Dealer gives notice to Company that, after such
delivery, (i) the Section 16 Percentage would not exceed 8%, and (ii) the Share
Amount would not exceed the Applicable Share Limit.

 

  (m)

Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

 

  (n)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (o)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, the parties and each of their employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to the parties relating to such tax treatment and tax structure.

 

  (p)

Maximum Share Delivery.

 

  (i)

Notwithstanding any other provision of this Confirmation, the Agreement or the
Equity Definitions, in no event will Company at any time be required to deliver
a number of Shares greater than 202,694 (the “Maximum Number of Shares”) to
Dealer in connection with the Transaction.

 

  (ii)

In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares that are not reserved for other transactions (such deficit, the
“Deficit Shares”), Company shall be continually obligated to deliver, from time
to time, Shares or Restricted Shares, as the case may be, to Dealer until the
full number of Deficit Shares have been delivered pursuant to this
Section 10(o)(ii), when, and to the extent that, (A) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (B) authorized and unissued Shares previously reserved for
issuance in respect of other transactions become no longer so reserved or
(C) Company additionally authorizes any unissued Shares that are

 

22



--------------------------------------------------------------------------------

  not reserved for other transactions; provided that in no event shall Company
deliver any Shares or Restricted Shares to Dealer pursuant to this
Section 10(o)(ii) to the extent that such delivery would cause the aggregate
number of Shares and Restricted Shares delivered to Dealer to exceed the Maximum
Number of Shares. Company shall immediately notify Dealer of the occurrence of
any of the foregoing events (including the number of Shares subject to clause
(A), (B) or (C) and the corresponding number of Shares or Restricted Shares, as
the case may be, to be delivered) and promptly deliver such Shares or Restricted
Shares, as the case may be, thereafter.

 

  (q)

Right to Extend. Dealer may postpone or add, in whole or in part, any Expiration
Date or any other date of valuation or delivery with respect to some or all of
the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) to the extent Dealer determines, in its commercially
reasonable judgment, that such extension is reasonably necessary or appropriate
to preserve Dealer’s hedging or hedge unwind activity hereunder in light of
existing liquidity conditions or to enable Dealer to effect purchases of Shares
in connection with its hedging, hedge unwind or settlement activity hereunder in
a manner that would, if Dealer were Issuer or an affiliated purchaser of Issuer,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer.

 

  (r)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 

  (s)

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (t)

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (u)

Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

 

23



--------------------------------------------------------------------------------

  (v)

Early Unwind. In the event the sale of the “Option Securities” (as defined in
the Purchase Agreement) is not consummated with the Initial Purchasers for any
reason, or Company fails to deliver to Dealer opinions of counsel as required
pursuant to Section 10(a), in each case by 5:00 p.m. (New York City time) on the
Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Company represents and acknowledges to the other
that all obligations with respect to the Transaction shall be deemed fully and
finally discharged.

 

  (w)

Payment by Dealer. In the event that (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to
Company an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer
owes to Company, pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.

 

  (x)

Listing of Warrant Shares. Company shall have submitted an application for the
listing of the Warrant Shares on the Exchange, and such application and listing
shall have been approved by the Exchange, subject only to official notice of
issuance, in each case, on or prior to the Premium Payment Date. Company agrees
and acknowledges that such submission and approval shall be a condition
precedent for the purpose of Section 2(a)(iii) of the Agreement with respect to
each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (y)

Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent or Determining Party shall make such adjustment
by reference to the effect of such event on the Hedging Party, assuming that the
Hedging Party maintains a commercially reasonable hedge position.

 

  (z)

Delivery or Receipt of Cash. For the avoidance of doubt, other than receipt of
the Premium by Company, nothing in this Confirmation shall be interpreted as
requiring Company to cash settle the Transaction, except in circumstances where
cash settlement is within Company’s control (including, without limitation,
where Company elects to deliver or receive cash, or where Company has made
Private Placement Settlement unavailable due to the occurrence of events within
its control) or in those circumstances in which holders of Shares would also
receive cash.

 

  (y)

US QFC Stay Rules.

(i) Recognition of U.S. Resolution Regimes. In the event that Dealer becomes
subject to a proceeding under the Federal Deposit Insurance Act and the
regulations promulgated thereunder or Title II of the Dodd-Frank Wall Street
Reform and Consumer Protection Act and the regulations promulgated thereunder
(each, a “U.S. Special Resolution Regime”), the transfer of this Agreement (and
any interest and obligation in or under this Agreement) from Dealer will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if this Agreement (and any such interest and
obligation) were governed by the laws of the United States or a state of the
United States. In the event that Dealer or any BHC Act Affiliate of Dealer
becomes subject to a proceeding under a U.S. Special Resolution Regime, Default
Rights against Dealer with respect to this Agreement are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if this Agreement were governed by the laws
of the United States or a state of the United States.

 

24



--------------------------------------------------------------------------------

(ii) Limitation on the Exercise of Default Rights Related to Affiliate
Insolvency Proceedings. Notwithstanding anything to the contrary in this
Agreement or any other agreement, but subject to the requirements of clause (i),
Counterparty shall not be permitted to exercise any Default Right against Dealer
with respect to this Agreement that is related, directly or indirectly, to a BHC
Act Affiliate of Dealer becoming subject to receivership, insolvency,
liquidation, resolution or similar proceedings (“Insolvency Proceedings”),
except to the extent such exercise would be permitted under 12 C.F.R. § 252.84,
12 C.F.R. § 47.5, or 12 C.F.R. § 382.4, as applicable. After a BHC Act Affiliate
of Dealer has become subject to Insolvency Proceedings, if Counterparty seeks to
exercise a Default Right against Dealer with respect to this Agreement,
Counterparty shall have the burden of proof, by clear and convincing evidence
that the exercise of such Default Right is permitted hereunder.

For purposes of this paragraph (x), “Default Right” has the meaning assigned to
that term in, and shall be interpreted in accordance with, 12 C.F.R. §§ 252.81,
47.2 or 382.1, as applicable, and “BHC Act Affiliate” shall mean an “affiliate”
as such term is defined under, and interpreted in accordance with, 12 U.S.C.
1841(k).

 

  (z)

Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Tax” as used in Section 8(d) of this
Confirmation and “Indemnifiable Tax” as defined in Section 14 of the Agreement
shall not include any U.S. federal withholding tax imposed or collected pursuant
to Sections 1471 through 1474 of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section 1471(b)
of the Code, or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code (a “FATCA Withholding Tax”). For the
avoidance of doubt, a FATCA Withholding Tax is a Tax the deduction or
withholding of which is required by applicable law for the purposes of
Section 2(d) of the Agreement.

 

  (aa)

Delivery of Tax Forms. Company shall deliver to Dealer a complete and duly
executed United States Internal Revenue Service Form W-9 (or successor
thereto) (i) upon execution and delivery of this Confirmation, (ii) promptly
upon reasonable demand by Dealer, and (iii) promptly upon learning that any such
Form previously provided by Company has become obsolete or incorrect. Dealer
shall deliver to Company a complete and duly executed United States Internal
Revenue Service Form W-9 (or successor thereto) (i) upon execution and delivery
of this Confirmation and (ii) promptly upon learning that any such Form
previously provided by Dealer has become obsolete or incorrect.

 

25



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

 

Very truly yours,

Wells Fargo Bank, National Association

        By:  

/s/ Thomas Yates

Authorized Signatory

Name: Thomas Yates

Accepted and confirmed as of the Trade Date:

 

  CONMED Corporation        By:  

/s/ Daniel S. Jonas

  Authorized Signatory   Name: Daniel S. Jonas

[Signature Page to the Additional Warrants]